Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2017-152613, filed on 02/06/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/06/2020 and 11/16/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 02/06/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the cite number 5 in the NPL document section, Applicant fails to provide an English translation for the foreign NPL.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Response to Amendment
The amendment filed on 02/06/2020 was entered and made of record.  Claims 1-13 have been amended.  Claims 1-13 remain pending.

Claim Objections
Claims 2-8 and 10-11 are objected to because of the following informalities:  “wherein the processor is configured to execute the computer program to” should be changed to “wherein the at least one processor is configured to execute the computer program to”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are direct to abstract idea without significantly more.
Regarding to claim 1:
In step 2A prong 1 this part of the eligible analysis evaluates whether the claim recites a judicial exception.  Claim 1 recites “calculate, based on a flow speed of fluid flowing out of piping, and a pressure of the fluid inside the piping at two or more locations of the piping, an index indicating a state of the piping; and determine the state of the piping based on the index.” has Broadest Reasonable Interpretation (BRI) that requires performing an arithmetic calculation.  This limitation therefore recites a mathematical calculation.  In the specification paragraph [0032-0042], Applicant discloses formulas used to calculate an index indicating the state of See paragraph [0140-0141]).  The grouping of “mathematical concepts” and “mental process” in the 2019 PEG includes mathematical calculations  and concept performed in the human mind as an exemplar of an abstract idea.  Therefore, the limitation of claim 1 falls into the mathematical concept/mental process grouping of abstract idea.
Step 2A Prong 2: this part of the eligible analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Claim 1 recites additional elements:
“at least one memory storing a computer program; and at least one processor configured to execute the computer program” is an additional element merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).
Accordingly, the additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim therefore, is directed to the abstract idea.
In Step 2B, claim 1 does not contain additional element that is sufficient to amount significantly more than the judicial exception.  As discussed about with respect to integration of the abstract idea into a practical application, the additional element 
“at least one memory storing a computer program; and at least one processor configured to execute the computer program” is an additional element merely uses a computer as a tool to perform an abstract idea.  Use of a computer in its ordinary capacity for tasks or simply adding a general-purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more.
claim 1 is not patent eligible under 35 USC 101.
Regarding to claims 2-10, the claims further extend the abstract idea of claim 1 without contain additional element that as a whole cannot  integrate the abstract idea of the claims into a practical application (i.e. Step 2A Prong 2) nor contain additional that can amount significantly more than the abstract idea of itself.  Therefore claims 2-7 are not patent eligible under 35 USC 101.
Regarding to claim 11, the claim contains additional “output means for outputting output the state of the piping being determined”.  However, in step 2A prong 2, the limitation is considered as an additional element adds insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)) and in step 2B, the additional element is a step of outputting result of the algorithm.  The additional element add insignificant extra-solution activity to the abstract idea (See MPEP 2106.05(g)..  The claim does not contain any additional element that can amount significantly more than the abstract idea of itself.
Regarding to claim 12:
In step 2A prong 1 this part of the eligible analysis evaluates whether the claim recites a judicial exception.  Claim 12 recites “calculating, based on a flow speed of fluid flowing out of piping, and a pressure of the fluid inside the piping at two or more locations of the piping, an index indicating a state of the piping; and determining the state of the piping based on the index” has Broadest Reasonable Interpretation (BRI) that requires performing an arithmetic calculation.  This limitation therefore recites a mathematical calculation.  In the specification paragraph [0032-0042], Applicant discloses formulas used to calculate an index indicating the state of piping.  From the calculated index value, one can determine the piping based on the index (See paragraph [0140-0141]).  The grouping of “mathematical concepts” and “mental process” in the 2019 PEG includes mathematical calculations  and concept performed in the human mind as an exemplar of an abstract idea.  Therefore, the limitation of claim 1 falls into the mathematical concept/mental process grouping of abstract idea.
Step 2A Prong 2: this part of the eligible analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Claim 1 does not recite additional element.  Accordingly, the claim do not include additional element that can integrate the abstract idea into a practical application.  The claim therefore, is directed to the abstract idea.
In Step 2B, claim 12 does not contain additional element that is sufficient to amount significantly more than the judicial exception.  Accordingly, the claim does not include additional element that amounts significantly more than the abstract idea of itself therefore, claim 12 is not patent eligible under 35 USC 101.
Regarding to claim 13:
In step 2A prong 1 this part of the eligible analysis evaluates whether the claim recites a judicial exception.  Claim 13 recites “calculating, based on a flow speed of fluid flowing out of piping, and a pressure of the fluid inside the piping at two or more locations of the piping, an index indicating a state of the piping; and determining the state of the piping based on the index” has Broadest Reasonable Interpretation (BRI) that requires performing an arithmetic calculation.  This limitation therefore recites a mathematical calculation.  In the specification paragraph [0032-0042], Applicant discloses formulas used to calculate an index indicating the state of piping.  From the calculated index value, one can determine the piping based on the index (See paragraph [0140-0141]).  The grouping of “mathematical concepts” and “mental process” in the 
Step 2A Prong 2: this part of the eligible analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Claim 13 does not recite additional element.  Accordingly, the claim do not include additional element that can integrate the abstract idea into a practical application.  The claim therefore, is directed to the abstract idea.
In Step 2B, claim 13 does not contain additional element that is sufficient to amount significantly more than the judicial exception.  Accordingly, the claim does not include additional element that amounts significantly more than the abstract idea of itself therefore, claim 12 is not patent eligible under 35 USC 101.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recited “calculating the index based on the flow speed and pressure, and the pressure calculated by simulation”.  In the specification particularly paragraph [0054-0055], absolutely no details is given about the type of simulation model, one is supported to use in order to calculate the pressure and more particularly, on which type of  phenomena corelating with the pressure inside the pipe the simulation should be based.
Claim 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim recited “estimate, based on a relationship between vibration in the piping, and each of the pressure and the flow speed, the pressure according to a magnitude of the vibration”.  In the specification particularly paragraph [008], no details is given on the type of relationships which are supposed tp create the pressure tp the magnitude of vibration and no data are actually presented which shows that there is indeed a correlation between the pressure in the pipe and a vibration measured on the pipe.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As mentioned above, Applicant recited “calculates calculate the index, based on the flow speed, and the pressure calculated by simulation” without describe which simulation model used to calculate the pressure.  Applicant does not present enough information for the ordinary skill in the art to put in practice the claimed invention.
Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As mentioned above, Applicant recited “estimate, based on a relationship between vibration in the piping, and each of the pressure and the flow speed, the pressure according to a magnitude of the vibration” without provide detail information about the type of relationships which are supposed to relate the pressure to the magnitude of vibration and no data is presented to show the correlation between the pressure and vibration.  Applicant does not present enough information for the ordinary skill in the art to put in practice the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tian (A study on a real-time leak detection for pressurized liquid refrigerant pipeline based on pressure and flow rate – provided by IDS).
Regarding to claim 12, Tian teaches a state analysis method comprising: (Abstract)
calculating, based on a flow speed of fluid flowing out of piping, and a pressure of the fluid inside the piping at two or more locations of the piping, an index indicating a state of the piping; (page 463-464 – Paragraph 2.1 Principle of the leak detection – the index value δ which depends on parameter θp expressed in equation (4), is used to detect the present of a leak and is function of the pressure and flow rates measured at inlet and outlet of the piping – see Fig. 1, and the friction coefficient K between the inner wall of the piping and fluid inside the piping see eq. 3-6)
determining the state of the piping based on the index. (Page 463-464; Paragraph Principle of the leak detection - when the index δ exceeds a threshold, a leak of piping is detected)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 9-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian (A study on a real-time leak detection for pressurized liquid refrigerant pipeline based on pressure and flow rate – provided by IDS) and further in view of  Zhang et al. (US 2015/0308919).
Regarding to claim 1, Tian teaches a state analysis device (abstract) comprising
page 463-464 – Paragraph 2.1 Principle of the leak detection – the index value δ which depends on parameter θp expressed in equation (4), is used to detect the present of a leak and is function of the pressure and flow rates measured at inlet and outlet of the piping – see Fig. 1, and the friction coefficient K between the inner wall of the piping and fluid inside the piping see eq. 3-6)
determine the state of the piping based on the index. (Page 463-464; Paragraph Principle of the leak detection - when the index δ exceeds a threshold, a leak of piping is detected)
Tian fails to teach at least one memory storing a computer program; and at least one processor configured to execute the computer program
Zhang teaches
at least one memory storing a computer program; and at least one processor configured to execute the computer program (Fig.1;  Lower computer, ¶0050).
It would have been obvious to ordinary skill in art before the effective filling date of the claimed invention to have modified the invention to include the teaching of Zhang.  The computer reduces time to analyze collected data and provide quick solution to problem.
Regarding to claim 2, Tian modified by Zhang teaches the state analysis device according to claim 1, wherein the processor is configured to execute the computer program to.  Tian further teaches calculates calculate the index, based on a relationship among the pressure, the flow speed, and a friction between an inner surface of the piping and the fluid (page 463-464 – Paragraph Principle of the leak detection – the index value δ which depends on parameter θp expressed in equation (4), is used to detect the present of a leak and is function of the pressure and flow rates measured at inlet and outlet of the piping – see Fig. 1, and the friction coefficient K between the inner wall of the piping and fluid inside the piping see eq. 3-6 )
Regarding to claim 3, Tian modified by Zhang teaches the state analysis device according to claim 1, wherein the processor is configured to execute the computer program to.  Tian further teaches calculates calculate the index, based on the pressure that changes depending on a change in the flow speed, or a change in flow rate of the fluid flowing out of the piping (page 463-464 – Paragraph 2.1 Principle of the leak detection – especially the index value δ which depends on parameter θp expressed in equation (4) and θq in equation (5); equation (4) is depend on  a change in pressure and equation (5) is depend on change of flow rate of fluid flowing out of the piping )
Regarding to claim 4, Tian modified by Zhang teaches the state analysis device according to claim 1, wherein the processor is configured to execute the computer program to.  Tian further teaches determines determine a degree of deterioration of the piping, based on a size of the index (page 463-464 – Paragraph 2.1 Principle of the leak detection – especially the leak detection principle is to compare σ with an assigned threshold value. Generally, when there is no leak, θP, θQ and σ would be theoretically equal to zero. However, when an accidental leak occurs, a negative pressure wave is formed at the leak point and propagates from the leak point to the inlet and the outlet of the pipeline [25]. This will lead to a flow rate increase in Q1(t), a pressure drop of P1(t) and P2(t), and a decrease of Q2(t). Thus, θP becomes a negative number and θQ becomes a positive number, which makes σ increase and exceed the assigned threshold value) – higher δ would result higher deterioration of the piping.
Regarding to claim 5, Tian modified by Zhang teaches the state analysis device according to claim 1, wherein the processor is configured to execute the computer program to.  page 463-464 – Paragraph 2.1 Principle of the leak detection – especially the leak detection principle is to compare σ with an assigned threshold value. Generally, when there is no leak, θP, θQ and σ would be theoretically equal to zero. However, when an accidental leak occurs, a negative pressure wave is formed at the leak point and propagates from the leak point to the inlet and the outlet of the pipeline [25]. This will lead to a flow rate increase in Q1(t), a pressure drop of P1(t) and P2(t), and a decrease of Q2(t). Thus, θP becomes a negative number and θQ becomes a positive number, which makes σ increase and exceed the assigned threshold value) – higher δ would result higher deterioration of the piping.
Regarding 6, Tian modified by Zhang teaches the state analysis device according to claim 1, wherein the processor is configured to execute the computer program to.  Tian further teaches determine a state of the piping based on the index (see rejection in claim 1).  Tian modified by Zhang fails to teach determine a state of the piping based on temperature.
Zhang teaches
determine a state of the piping based on temperature (¶0040 – calculating flow rate based on temperature)
It would have been obvious to ordinary skill in art before the effective filling date of the claimed invention to have modified the invention to include the teaching of Zhang.  The method of calculating index to determine deterioration of the piping is based on the pressure inside the piping and flow rate of the inlet and outlet of the piping.  The temperature within the piping also has effect on the flow rate.  By including the temperature in the flow rate calculation, the user can improve the calculation accuracy of the index value.  
Regarding to claim 9, Tian modified by Zhang teaches the state analysis device according to claim 1.  Tian further teaches wherein the index includes a frictional coefficient of an inner surface of the piping, and a flow speed of the fluid in the piping when the fluid does not flow out of the piping (page 463 left col. Paragraph 4; the leak detection system disclosed in paragraph 2.1 Principle of leak detection is to be applied in piping systems such as found in chemical or gas (closed system – no fluid flow out) and municipal system (open system – fluid flow out)).  It would have been obvious to ordinary skill in art as a straight forward option to check condition of different piping in the piping system.
Regarding to claim 10, Tian modified by Zhang teaches the state analysis device according to claim 1, wherein the processor is configured to execute the computer program to.  Tian further teaches calculate, based on the flow speed of the fluid, and the pressure of the fluid at each of a plurality of the piping, a value being associated with a state of the piping or the fluid (Page 463-464 – paragraph 2.1 Principal of leak detection) and determine, based on the value being associated, a state of each of the plurality of the pipings (page 463 left col. Paragraph 4; the leak detection system disclosed in paragraph 2.1 Principle of leak detection is to be applied in piping systems such as found in chemical or gas (closed system – no fluid flow out) and municipal system (open system – fluid flow out)).  It would have been obvious to ordinary skill in art as a straight forward option to check condition of different piping in the piping system.
Regarding to claim 11, Tian modified by Zhang teaches the state analysis device according to claim 1, wherein the processor is configured to execute the computer program to.  Tian further teaches outputting output the state of the piping being determined. (page 465 – Fig. 2 – output leak ratio and Lc)
Regarding to claim 13, Tian teaches
page 463-464 – Paragraph 2.1 Principle of the leak detection – the index value δ which depends on parameter θp expressed in equation (4), is used to detect the present of a leak and is function of the pressure and flow rates measured at inlet and outlet of the piping – see Fig. 1, and the friction coefficient K between the inner wall of the piping and fluid inside the piping see eq. 3-6)
determining the state of the piping based on the index. (Page 463-464; Paragraph Principle of the leak detection - when the index δ exceeds a threshold, a leak of piping is detected)
Tian fails to teaches a non-transitory recording medium recording a program causing a computer to execute
Zhang teaches
A non-transitory recording medium recording a program causing a computer to execute (Fig.1;  Lower computer, ¶0050).
It would have been obvious to ordinary skill in art before the effective filling date of the claimed invention to have modified the invention to include the teaching of Zhang.  The computer reduces time to analyze collected data and provide quick solution to problem.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 2017002554 – teaches calculate, based on a flow speed of fluid flowing out of piping, and a pressure of the fluid inside the piping at two or more locations of the piping, an index ¶0014) and determine the state of the piping based on the index (¶0025)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862